DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 09/13/2022. Claims 15, 21, 23 have been amended. Claims 1-14 have been previously cancelled. Claim 29 has been added. Therefore, claims 15-29 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed 09/13/2022 have been fully considered but they are moot in view of new grounds of rejections.

Allowable Subject Matter
Claims 20, 23-28 (claims 24-28 depend from claim 23) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17, 19, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herkel et al (Pat. US 6173814).


As per claim 15, Kirchhoff discloses a safety system (elevator safety system (fig.1; element 8)) for a building-based passenger transport system, the safety system comprising: a safety unit  (fig.1 controller 20 including the drive and brake system (element 50)) receiving safety-relevant signals from components of the passenger transport system (fig.1: Hoistway (element 70), and for triggering a safety measure in response to the signals (…if the controller determines that an unsafe condition exists, the controller sends an arrest signal to the drive & brake system through the controller/drive & brake interface (element 52) to arrest the elevator in a safe manner…a status signal indicating the unsafe condition is also provided by the controller to the elevator control (element 40) through the controller/elevator control interface (element 42)); an updating unit receiving updated software from a provider external to the passenger transport system via an external interface, and transmitting the updated software to the safety unit via an internal interface (…software updates may be downloaded from a maintenance computer PC (not shown in fig.1; part of element 10 (microprocessor board; which is external to the passenger transport system (hiostway element 70))…see col.4 lines 19-29…the software program outputs control signals and data to elevator control system and drive and brake system (element 50)…see col.5 lines 32-37); wherein the safety unit includes a first processor, a first volatile memory and a first non-volatile memory cooperating to store and run software and/or firmware that evaluates the signals and wherein the updating unit includes a second processor, a second volatile memory and a second non-volatile memory cooperating to receive the updated software and transmit the updated software to the safety unit (Herkel describes two embodiments one with single microprocessor…and one with Dual microprocessor where the features in single microprocessor apply equally to the dual microprocessor, see col.7 lines 24-26…in dual microprocessor each of the microprocessor are operating independently…to communicate with the safety bus and output discrete signals to the elevator control and the drive and brake system…see col.6 lines 55-63…each microprocessor inside the controller comprises…a read-only memory (ROM) (non-volatile memory) and a random access memory (RAM) (volatile memory)…see col.4 lines 10-18… software updates may be downloaded from a maintenance computer PC (not shown in fig.1; part of element 10 (microprocessor board; which is external to the passenger transport system (hiostway element 70))…see col.4 lines 19-29…the software program outputs control signals and data to elevator control system and drive and brake system (element 50)…see col.5 lines 32-37).



As per claim 29, Herkel discloses a safety system (elevator safety system (fig.1; element 8)) for a building-based passenger transport system, the safety system comprising: a safety unit  (fig.1 controller 20 including the drive and brake system (element 50)) receiving safety-relevant signals from components of the passenger transport system (fig.1: Hoistway (element 70), and for triggering a safety measure in response to the signals (…if the controller determines that an unsafe condition exists, the controller sends an arrest signal to the drive & brake system through the controller/drive & brake interface (element 52) to arrest the elevator in a safe manner…a status signal indicating the unsafe condition is also provided by the controller to the elevator control (element 40) through the controller/elevator control interface (element 42)); an updating unit receiving updated software from a provider external to the passenger transport system via an external interface, and transmitting the updated software to the safety unit via an internal interface (…software updates may be downloaded from a maintenance computer PC (not shown in fig.1; part of element 10 (microprocessor board; which is external to the passenger transport system (hiostway element 70))…see col.4 lines 19-29…the software program outputs control signals and data to elevator control system and drive and brake system (element 50)…see col.5 lines 32-37); wherein the updated software is received from a provider remote from the passenger transport system software updates may be downloaded from a maintenance computer PC (not shown in fig.1; part of element 10 (microprocessor board; which is external to the passenger transport system (hiostway element 70)); wherein the safety unit includes a first processor, a first volatile memory and a first non-volatile memory cooperating to store and run software and/or firmware that evaluates the signals and wherein the updating unit includes a second processor, a second volatile memory and a second non-volatile memory cooperating to receive the updated software and transmit the updated software to the safety unit (Herkel describes two embodiments one with single microprocessor…and one with Dual microprocessor where the features in single microprocessor apply equally to the dual microprocessor, see col.7 lines 24-26…in dual microprocessor each of the microprocessor are operating independently…to communicate with the safety bus and output discrete signals to the elevator control and the drive and brake system…see col.6 lines 55-63…each microprocessor inside the controller comprises…a read-only memory (ROM) (non-volatile memory) and a random access memory (RAM) (volatile memory)…see col.4 lines 10-18… software updates may be downloaded from a maintenance computer PC (not shown in fig.1; part of element 10 (microprocessor board; which is external to the passenger transport system (hiostway element 70))…see col.4 lines 19-29…the software program outputs control signals and data to elevator control system and drive and brake system (element 50)…see col.5 lines 32-37).


As per claim 16, Herkel discloses wherein the safety unit and the updating unit are accommodated in a common housing (Herkel: see fig.1 controller (element 20) and a maintenance computer PC (part of element 10)).


As per claim 17, Herkel discloses wherein the safety system includes a plurality of the safety unit, and wherein the updating unit transmits the updated software to each of the safety units (Herkel: see col.7 lines 30-45).


As per claim 19, Herkel discloses wherein the updating unit includes a protected non-volatile memory that cannot be changed via the external interface (Herkel: col.4 lines 35-37).




Claims 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Herkel et al (Pat. US 6173814) in view of Yasukawa (Pub. No. US 2016/0234396).


As per claim 18, Herkel does discloses updating software is stored…in a memory, but does not explicitly disclose updating software is stored…in the non-volatile memory. However Yasukawa discloses wherein updating software for receiving the updated software and for transmitting the updated software to the safety unit is stored in the updating unit, and wherein the updating software is stored in encrypted form in the second non-volatile memory (the firmware update processing program is saved and downloaded from external USB device (e.g. USB memory)…see par. 58-61). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Yasukawa in Herkel for including the above limitations because one ordinary skill in the art would recognize it would further improve controlling an image forming apparatus including a storage unit that stores firmware…in different storage areas…see Yasukawa, par. 15-16.


As per claim 21, the combination of Herkel and Yasukawa discloses including at least one of a private key for the safety system stored in the protected non-volatile memory and a public key of the provider of the updated software stored in the protected non-volatile memory (Yasukawa: see par. 84). The motivation for claim 21 is the same motivation as in claim 18 above.


As per claim 22, the combination of Herkel discloses wherein the updated software is stored in unencrypted form in the first non-volatile memory of the safety unit (Yasukawa: see par. 69). The motivation for claim 21 is the same motivation as in claim 18 above





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to updating software of a safety system.

Wilke et al (Pub. No. US 2011/0247901); “Access Control System and Access Control Method for a People Conveyor Control System”;
-Teaches the authentication prooving device may be connectable to an external device, to manipulate data stored in the conveyor control system…see par. 30-35.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499